Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group III, Claims 1-6, 9 and 13-16, in the reply filed on 07/19/22 is acknowledged.  The traversal is on the ground(s) that the Groups I (and III) and II are not distinct or separate inventions.  This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process, such as a method for non-hydro excavating a site with an excavation apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9 and 13-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-22, 24-29, 31-33 and 36 of US 2020/0164389. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '389 patent are not identical to the instant claims, the claims of the '389 patent nevertheless anticipate instant claims 1-6, 9 and 13-16. Anticipation is the epitome of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the excavation site" in line 8.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 1-6, 9 and 14-16 depend on claim 13; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perrott (US 5295317).
As regarding claim 13, Perrott discloses the claimed invention for a hydro excavation vacuum apparatus for excavating earthen material comprising: a wand (12 of fig. 1) for directing pressurized water toward earthen material to cut the earthen material; a vacuum pump (26) for removing cut earthen material and water from the excavation site in an airstream, the vacuum pump being a positive displacement pump; a separation vessel (20) for removing cut earthen material and water from the airstream; a conduit (16) for conveying water and cut earthen material from the excavation site to the separation vessel, the conduit having a diameter D1; and an airlock (21) that receives material from the separation vessel and discharges the material through an airlock outlet, the airlock comprising vanes (fig. 1; no number) with pockets disposed between adjacent vanes.
Perrott does not disclose the vanes being sized to receive particles with a diameter D1 or greater.  Since the instant specification is silent to critical and unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the vanes being sized to receive particles with a diameter D1 or greater in order to enhance apparatus performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regarding claim 14, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention except for wherein the pockets have a depth of D1 or more.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the pockets have a depth of D1 or more in order to enhance apparatus performance, since such a modification would have involved a mere change in the size (or dimension) of a component.
As regarding claim 15, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention except for wherein each pocket has a bottom, top and a mid-point midway between the top and the bottom, the pocket having a width at the mid-point, the width being at least D1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each pocket has a bottom, top and a mid-point midway between the top and the bottom, the pocket having a width at the mid-point, the width being at least D1 in order to enhance apparatus performance, since such a modification would have involved a mere change in the size (or dimension) of a component. 
As regarding claim 16, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention for a dewatering system having one or more vibratory screens (rotary screen 37 will have small of vibration if it rotates fast enough for separating debris), the airlock discharging into the dewatering system.
As regarding claim 1, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention except for wherein the airlock comprises a housing, the housing having a first sidewall, a second sidewall, and an outer annular wall that extends from the first sidewall to the second sidewall, the airlock outlet extending through the outer annular wall, the airlock outlet tapering outwardly from a vertex toward at least one sidewall.  The shape (“the airlock outlet tapering outwardly from a vertex toward at least one sidewall”) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 2, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention except for wherein the outlet tapers from the vertex toward the first sidewall and tapers from the vertex toward the second sidewall.   The shape (“the vertex toward the first sidewall and tapers from the vertex toward the second sidewall”) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.  
As regarding claim 3, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention except for wherein the outlet tapers from the vertex toward the first sidewall along a straight path and tapers from the vertex toward the second sidewall along a straight path.  The shape (“the vertex toward the first sidewall along a straight path and tapers from the vertex toward the second sidewall along a straight path”) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 4, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified inherently discloses the claimed invention for wherein the outlet tapers from the vertex toward the first sidewall along a curved path and tapers from the vertex toward the second sidewall along a curved path.
As regarding claim 5, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified inherently discloses the claimed invention for wherein the outer annular wall has a center midway between the first and second sidewalls, the vertex being at the center of the outer annular wall (fig. 1; no number).
As regarding claim 6, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention for wherein the airlock has less than 15 vanes (fig. 1).
As regarding claim 9, Perrott as modified discloses all of limitations as set forth above.  Perrott as modified discloses the claimed invention for wherein the wand comprises a rotary nozzle (12A) for directing water in a rotating, circular path toward the earthen material at the excavation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773